United States Court of Appeals
                     For the First Circuit
No. 10-2316

                           JOHN COLLINS,

                      Plaintiff, Appellant,

                                v.

   UNIVERSITY OF NEW HAMPSHIRE; BRUCE MALLORY, in his official
      capacity as Provost and Executive Vice President of the
       University of New Hampshire; ROBERT C. WHITTEN, in his
     official capacity as Police Officer of the University of
                  New Hampshire Police Department,

                     Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on December 20, 2011, is
amended as follows:

     On page 5, line 11:   Replace both instances of "Manelo" with
"Manalo"

     On page 5, line 15:   Replace "Manelo" with "Manalo"

     On page 8, line 16:   Remove the comma after "Collins"

     On page 25, line 3 of footnote 9:     Replace "Manello" with
"Manalo"